DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended the abstract, amended claims 1-12 and 15-18, canceled claims 13-14 and 19, and added new claims 23-27. No new matter has been added.
As a result of the amendments above, the following objections/rejections have been withdrawn:
The objection to the drawings.
The objection to the abstract.
The objections to claims 4-5, 11, and 16.
The 35 U.S.C. 112(b) rejections of claims 4, 11, and 19.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1 and 4-5 as being anticipated by US 4,773,640 (Kolbel et al.).
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1 and 6 as being anticipated by US 4,770,409 (Wallisch).
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 7-11 as being anticipated by US 2013/0137556 (Farber et al.).
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 17-19 as being anticipated by US 4,854,575 (Wilson et al.).
The 35 U.S.C. 103 rejection of claims 1-3 as being unpatentable over Farber et al. in view of US 2011/0224054 (Bernstein).
The 35 U.S.C. 103 rejection of claims 12-13 and 16 as being unpatentable over Kolbel et al.


Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 1,918,142 (Smith).
Regarding claim 1, Smith discloses a handheld exercise device (FIG. 2) comprising: 
a weighted body 3a extending along a plane (FIG. 2); 

a connector 4a connecting the handle 5a to the weighted body 3a along the axis in the plane (FIG. 2), the connector 4a comprising an elastic device (springs 4a - page 1 lines 63-81) elastically deformable in a direction perpendicular to the plane and opposite a direction of motion of the forearm to dampen one or more forces acting on the forearm (springs 4a are capable of deforming in any direction and are capable of dampening one or more forces acting on the forearm - FIG. 2).
Regarding claim 6, Smith teaches the handheld exercise according to claim 1, and further discloses wherein: the connector 4a is configured to dampen one or more peak forces along an axis of the forearm engaging the handle during a punching motion of the forearm based on a dampening action of the connector against the one or more peak forces (springs 4a are capable of dampening one or more peak forces along an axis of the forearm engaging the handle during a punching motion of the forearm based on a dampening action of the connector against the one or more peak forces - FIG. 2).
Regarding claim 7, Smith discloses a weighted device (FIG. 2) comprising: 
a weighted body 3a (FIG. 2); 
a handle 5a extending along a first axis and being configured to be engaged by a forearm of a user (handle 5a is capable of engaging a forearm of a user - FIG. 2); and 
a connector 4a connecting the handle 5a to the weighted body 3a along the first axis (FIG. 2), wherein the connector 4a comprises an elastic device (springs 4a - page 1 lines 63-81) configured to elastically deform in a direction perpendicular to the first axis and opposite a direction of motion of the forearm to dampen one or more forces acting on the forearm (springs 4a are capable of deforming in any direction and are capable of dampening one or more forces acting on the forearm - FIG. 2), 

Regarding claims 8-10, Smith teaches the weighted device according to claim 7, and further discloses wherein: the handle 5a, when grasped by a hand of the user, is operable to move the weighted device in one or more directions based on an application of the one or more forces by the hand of the user (device is capable of being lifted in one or more directions based on an application of one or more forces by the hand of the user - FIG. 2);
wherein: the weighted body 3a is configured to support a natural movement of the forearm of the user when the hand of the user operates the weighted device in a punching motion (weights 3a are capable of supporting a natural movement of the forearm of the user when the hand of the user operates the weighted device in a punching motion - FIG. 2);
wherein: the second axis corresponds to an axis of the forearm (FIG. 2).

Allowable Subject Matter
Claims 12, 15-18, and 25-27 are allowed.
Claims 2-5, 11, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US 1,918,142 (Smith) is the closest prior art of record. 
Regarding claim 2, Smith teaches the handheld exercise device according to claim 1, but fails to disclose wherein the weighted body comprises a tube extending along a closed loop in the plane, the handle being centrally arranged about a center of the closed loop. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it 
Regarding claim 3, Smith teaches the handheld exercise device according to claim 1, but fails to disclose wherein the weighted body contains a liquid configured to freely flow throughout a volume at least partially defined by the weighted body when the handheld exercise device is in motion. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention.
Regarding claim 4, Smith teaches the handheld exercise device according to claim 1, but fails to disclose wherein the weighted body is configured to freely move rotationally about the handle, reducing a rotational inertia of the handheld exercise device, and is configured to mitigate one or more forces acting on the handle. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention. Claim 5 depends on claim 4, this is also allowable.
Regarding claim 11, Smith teaches the weighted device according to claim 7, but fails to disclose wherein the weighted body has a substantially circular shape, and the weighted body is filled with a liquid movable about the substantially circular shape of the weighted body, the liquid corresponding to the mass. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention.
Regarding independent claim 12, Smith teaches the hand weight as substantially claimed but fails to disclose a tube forming a closed loop in a plane and filled with a mass movable within the tube and along the closed loop, wherein the mass is rotatable relative to the tube and about the grasping device in response to an application of one or more forces to the hand weight, in combination with the other limitations of claim 12. There is no teaching, 
Regarding independent claim 17, Smith teaches the hand weight as substantially claimed but fails to disclose wherein the body is hollow, an interior of the body comprising a mass movable about the interior of the body so that the mass rotates about a second axis substantially perpendicular to the plane, in combination with the other limitations of claim 17. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention. Claims 18 and 26-27 are dependent on claim 17, thus are also allowable.
Regarding claim 23, Smith teaches the handheld exercise device according to claim 1, but fails to disclose wherein the weighted body forms a closed loop in the plane, and the handle extends along a portion of the axis positioned within the closed loop, the weighted body comprises a mass rotatable about a center of the handheld exercise device through the closed loop in response to a torque applied to the handheld exercise device, and the handle and the weighted body are movable relative to one another along an axis perpendicular to the plane in response to elastic deformation of the elastic device. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s invention to arrive at the claimed invention.
Regarding claim 24, Smith teaches the weighted device according to claim 7, but fails to disclose wherein the weighted body forms a closed loop within which the handle is positioned, the mass is movable through the closed loop to rotate about the second axis, and at least part of the handle and at least part of the weighted body are movable relative to one another along .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784